DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 19th, 2022 have been entered. Claims 1-6, 8-17, and 19-24 remain pending in the application. Applicant’s amendments to the claims have overcome Drawing Objection alongside each and every 112a and 112b Rejection; further alongside each and every 102 and 103 Rejection previously set forth in the Final Office Action mailed February 3rd, 2022 and are hereby withdrawn in light of their correction. The application is in condition for allowance as set forth hereafter.
Response to Arguments
Applicant’s arguments, see Remarks (pages 6-10), filed May 19th, 2022, with respect to Drawing Objections, 112a and 112b Rejections, alongside 102 and 103 Rejections have been fully considered and are persuasive.  The Drawing Objections, 112a and 112b Rejections, alongside 102 and 103 Rejections of February 3rd, 2022 has been withdrawn. 
Particularly, Examiner agrees that Jackson fails to disclose adaptors with electrical connections that couple to top surface-located electrical outlets. Furthermore, the prior art of record could not address the deficiencies noted immediately prior. The claims and application are therefore in condition for allowance as set forth below.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-6, 8-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 necessitate among other features: a modular surgical system comprising: a base, a column extending from the base, an electrical outlet positioned in a top surface of the column, a plurality of adaptors, wherein each of the plurality of adaptors corresponds a type of table top, wherein each of the plurality of adaptors is configured to position on the top surface of the column, wherein each of the plurality of adaptors includes an electrical connection configured to be inserted into the electrical outlet of the column with the respective adaptor positioned on the top surface of the column so that each of the plurality of adaptors is interchangeable on the column and can electrically communicate with the column, wherein each of the plurality of adaptors has a movement system configured to couple to the corresponding type of table top, and a control system positioned in at least one of the base or the column, the control system configured to communicate with remote devices, the control system further configured to control the movement system of the respective adaptor of the plurality of adaptors positioned on the top surface of the column to move the table top.
Notably, the sections bolded, underlined and italicized above failed to manifest in part or in a reasonable combination of the prior art. Where upon further examination prior arts Giulianotti et al. (U.S. Pat. No. 10368949), Niederkofler et al. (U.S. Pub. No. 20190183251), Jamalzadeh (U.S. Pub. No. 20100074681), Dixon et al. (U.S. Pub. No. 20050166324), Borders et al. (U.S. Pat. No. 6484334) and Lavin et al. (U.S. Pat. No. 6155260) were found to attempt to address the deficiencies of Jackson and combinations therewith.
However, in further careful examination of Jackson, it was found that the coupling between Jackson necessitated a sliding engagement between the adaptor and the column (as illustrated between FIGS. 11-14), and utilized a rail system to accomplish such with a particular purpose of permitting easy coupling and retention by having the rails slide into position with an effect of gravity helping to retain them to the columns. It was determined by Examiner that any combination of Giulianotti, Niederkofler, Jamalzadeh, Dixon, Borders, and Lavin would be highly unpredictable to incorporate into the very small window between 156 and 158 of Jackson (FIGS. 11-14), where further there would be a degree of impermissible hindsight bias to attempt to further modify the electrical connections of the aforementioned modifying references to accommodate the sliding engagement Jackson demonstrates in concordance with the top-down ‘pop-in-slot’ engagements of the aforementioned.
It was further considered potentially that Borders could possibly anticipate. However, it was examined that Borders only possessed either single adaptor arrangement or otherwise a single adaptor with an electrical connection that was configured to be inserted into the electrical outlet of the top-surface of the column. It was considered by Examiner that considerable hindsight bias would be necessitated to modify Borders thoroughly enough to have two adaptors such as the configuration of Jackson, where such a modified configuration would deviate from Borders substantially to accommodate a plurality of adaptors, which would necessitate a plurality of columns, which would necessitate movement systems of each individual adaptor, without invoking the unpredictable combination set forth in the previous paragraph.
Therefore, upon exhausting the art, it is concluded by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the Rejection of claims 1 and 15 under 102 of February 3rd, 2022 are hereby respectfully withdrawn in light of applicant’s amendments. Because claims 1 and 15 have been found to be allowable for reasons previously set forth, claims 2-6, 8-14, 16-17, and 19-24 are likewise found to be allowable as dependent on an allowable antecedent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address matters of different electrical couplers and connections for bedding or surgical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/6/2022